                                            Case 3:18-cv-07012-JCS Document 108 Filed 08/31/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7       TONETTE L. VAZQUEZ,                            Case No. 18-cv-07012-JCS
                                                       Plaintiff,
                                   8
                                                                                          ORDER GRANTING MOTION TO
                                                v.                                        WITHDRAW AS COUNSEL
                                   9
                                  10       CHAD WOLF,                                     Re: Dkt. No. 101
                                                       Defendant.
                                  11
                                  12           For the reasons stated on the record at the August 21, 2020 hearing—including the portion
Northern District of California
 United States District Court




                                  13   of the hearing conducted ex parte and under seal—the motion by Dechert LLP and individual

                                  14   attorneys at that firm to withdraw as counsel for Plaintiff Tonette Vazquez is GRANTED.

                                  15   Dechert LLP is ORDERED to provide its files on the case to Vazquez no later than September 8,

                                  16   2020, and to accept service and forward new filings in the case to Vazquez on an ongoing basis

                                  17   pursuant to Civil Local Rule 11-5(b) unless and until either: (1) Vazquez appears pro se and

                                  18   confirms to Dechert LLP that she is receiving electronic service of new filings via ECF; or (2) new

                                  19   counsel appears on her behalf.1

                                  20           IT IS SO ORDERED.

                                  21   Dated: August 31, 2020

                                  22                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  23                                                  Chief Magistrate Judge
                                  24
                                  25
                                  26
                                  27   1
                                        The parties have consented to the undersigned magistrate judge presiding over the case for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                  28
